DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-13, 15-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (U.S. Publication US 2013/0107765 A1).
With respect to claims 1 and 11, He discloses a radio node for Time Division Duplex, TDD, communications, performing a method and comprising processing circuitry (See the abstract, page 2 paragraph 37, page 3 paragraph 43, and Figures 2 and 3 of He for reference to a base station, which is a radio node, comprising circuitry as shown in Figure 3, which is processing circuitry, and performing a method of communication in a TDD system).  He also discloses injecting a signal into a time window, the time window being positioned, in a time domain, between a TDD first direction subframe to a TDD second direction subframe, the time window having a time duration less than the TDD first direction subframe and TDD second direction subframe (See page 3 paragraph 41, page 3 paragraphs 47-50, page 5 paragraph 74, and Figure 2 of He for reference to injecting a training signal during an idle period, which is a time window, i.e. a guard period, between DL and UL TTD subframes and has a duration smaller than the DL and UL TDD subframes, as illustrated by Figure 2).  He further discloses performing at least one function using the injected signal (See page 3 paragraphs 47-50 and page 4 paragraph 61 of He for reference to using the injected training signal to help perform correction of baseband signals and antenna calibration).
With respect to claims 2 and 12, He discloses wherein the radio node is one of a base station and user equipment (See page 4 paragraph 55 of He for reference to the device in the TDD system being a base station of UE).
With respect to claims 3 and 13, He discloses wherein the time window is part of an offset region that includes a time period in which the radio node can switch between a receiving mode and a transmitting mode (See pages 2-3 paragraphs 37-41, page 3 paragraph 50, page 5 paragraph 74, and Figure 2 of He for reference to the idle period being a guard period in a TDD LTE system, which is known in the art to be a time period in which a UE switches between receiving and transmitting modes).
With respect to claims 5 and 15, He discloses wherein the offset region is defined by a transition from the TDD first direction subframe to TDD second direction subframe (See pages 2-3 paragraphs 37-41, page 3 paragraph 50, page 5 paragraph 74, and Figure 2 of He for reference to the idle period being during a transition between a DL subframe and an UL subframe).
With respect to claims 6 and 16, He discloses wherein the at least one function includes one of an internal operation of the radio node and an external operation of the radio node (See page 3 paragraphs 47-50 and page 4 paragraph 61 of He for reference to using the injected training signal to help perform correction of baseband signals and antenna calibration, which are internal operations of the radio node).
	With respect to claims 7 and 17, He discloses wherein the internal operation of the radio node includes at least one of an antenna calibration, antenna branch monitoring and Voltage Standing Wave Ratio, VSWR, detection (See page 3 paragraphs 47-50 and page 4 paragraph 61 of He for reference to using the injected training signal to help perform antenna calibration).
	With respect to claims 9 and 19, He discloses wherein the signal is injected into the time window without overwriting radio access technology user or control data to be transmitted by the radio node (See pages 2-3 paragraphs 37-41, page 3 paragraph 50, and Figure 2 of He for reference to injecting the training signal during an idle period, which is a period between DL and UL subframes wherein no signals are transmitted or received).
	With respect to claims 10 and 20, He discloses wherein the first direction is an uplink or downlink direction, the second direction being opposite the first direction (See pages 2-3 paragraphs 37-41, page 3 paragraph 50, and Figure 2 of He for reference to the first direction being a DL direction and the second direction being an UL direction).
	With respect to claim 21, He discloses a radio node for Time Division Duplex, TDD, communications, the radio node comprising processing circuitry (See the abstract, page 2 paragraph 37, page 3 paragraph 43, and Figures 2 and 3 of He for reference to a base station, which is a radio node, comprising circuitry as shown in Figure 3, which is processing circuitry, and performing a method of communication in a TDD system).  He also discloses injecting a downlink antenna calibration signal into a time window, the time window being positioned, in a time domain, between a TDD uplink subframe to a TDD downlink subframe, the time window having a time duration less than the TDD uplink subframe and TDD downlink subframe (See page 3 paragraph 41, page 3 paragraphs 47-50, page 4 paragraph 61, page 5 paragraph 74, and Figure 2 of He for reference to injecting a training signal during an idle period, which is a time window, i.e. a guard period, between DL and UL TTD subframes and has a duration smaller than the DL and UL TDD subframes, as illustrated by Figure 2, wherein the training signal may be used for antenna calibration).  He further discloses performing at least one antenna calibration function using the injected signal (See page 3 paragraphs 47-50 and page 4 paragraph 61 of He for reference to using the injected training signal to help perform correction of baseband signals and antenna calibration).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Guo et al. (U.S. Publication US 2012/0087230 A1).
With respect to claims 4 and 14, although He does disclose injecting a training signal during an idle period between a DL subframe and an UL subframe, which may be a guard period as defined by the LTE standards (See page 3 paragraph 41, page 3 paragraphs 47-50, page 5 paragraph 74, and Figure 2 of He), He does not specifically disclose wherein the injection of the signal into the time window occurs after the time period in which the radio node can switch between the receiving mode and the transmitting mode.
	With respect to claims 8 and 18, although He does disclose performing correction of baseband signals and antenna calibration using the training signal (See page 3 paragraphs 47-50 and page 4 paragraph 61 of He), He does not specifically disclose wherein the external operation of the radio node includes at least one over-the-air based operation with at least one cooperating node.
	With further respect to claims 4, 8, 14, and 18, Guo et al., in the field of communications, discloses performing an antenna calibration process between a transmitter and a receiver that includes the transmission of calibration signals over-the-air from the transmitter to the receiver during a guard period in a LTE-TDD system (See the abstract, page 2 paragraphs 47-48, page 4 paragraph 65, and Figure 2 of Guo et al.).  In order to perform the antenna calibration between the transmitter and receiver of Guo et al. during the LTE guard period, it is noted that it is inherent that the signal must be injected after a time period in which the nodes have switched between receiving and transmitting modes such that the signal may be properly transmitted by the transmitter and received by the receiver.  Using over-the-air transmission of calibration signals has the advantage of allowing calibration of both transmitter and receiver antennas of respective radio nodes.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Guo et al., to combine using over-the-air transmission of calibration signals as taught by Guo et al., within the system and method of He, with the motivation being to allow calibration of both transmitter and receiver antennas of respective radio nodes.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu et al. (U.S. Publication US 2019/0036559 A1) and Jitsukawa et al. (U.S. Publication US 2018/0014300 A1) each disclose further relevant systems and methods of injecting signals between uplink and downlink TDD subframes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461